Exhibit 10.19

FY 2009 Management Incentive Compensation Plan (MICP)

Consolidated Plan

Issued: April 2008

Plan Name:

Rexnord LLC Management Incentive Compensation Plan (MICP)

Plan Objectives:

Establish a meaningful variable compensation component of an attractive
pay-for-performance total cash compensation program designed to support the
achievement of Outstanding Strategic, Financial and Operational Performance

Plan Term:

The plan commences on the first day of the fiscal year and ends on the last day
of the fiscal year

Plan Eligibility:

As approved by the Rexnord Management Compensation Committee

Target Bonus Levels:

Determined based on a mix of level-of-impact toward the achievement of Company
objectives, and sound pay-for-performance total cash compensation guidelines

Performance Measures:

 

•  

Budgeted EBITDA (Earnings before interest, taxes, depreciation and amortization)

 

•  

Debt Reduction or Divisional Cash Flow

 

•  

Non-financial Objectives (Personal Performance Factor)

Plan Design:

 

•  

Payout Determined by Formula:

 

Year end

Base Salary

   X    Individual
Target Bonus %   X    Financial
Factor*   X    Personal
Performance
Factor    =    Bonus
Payout

* Note – Financial Factor may be determined by a “mix” of more than one
Organizational Financial Factor (percentage weighted – example: 80% Division +
20% Corporate)

 

•  

Performance Criteria:

 

  •  

TEAM Achievements = Financial Factor

 

  •  

Individual Achievements (AIP’s) = Personal Performance Factor

Financial Factor:

 

•  

Based on EBITDA and Debt Reduction or Divisional Cash Flow

* Note – % weighting of EBITDA and Debt Reduction will be established annually
by the Compensation Committee of the Board of Directors

 

  •  

Financial Thresholds: In order to align management and shareholder objectives,
the minimum threshold for either EBITDA and Debt Reduction or Divisional Cash
Flow must be achieved in order to trigger a potential bonus payment for that
component under the plan (“The Cliff”).

 

  •  

The Cliff = 90% of Target*

*Note – Either one of the financial targets may meet the 90% Cliff to generate
potential payment for that component. The Compensation Committee of the Board of
Directors may in extraordinary circumstances adjust the cliff up or down. Plan
participants will be appropriately notified.

 

  •  

Upper Limit = None (No Cap)

 

50



--------------------------------------------------------------------------------

  •  

Performance Range:

 

     90% of
Target     100%
of
Target     105%
of
Target     110%
of
Target     *115%
of
Target     120%
of
Target     125%
of
Target     130%
or > of
Target  

Performance of EBITDA & Debt Reduction or Division Cash Flow = Financial Factor

   50 %   100 %   112.5 %   125 %   150 %   175 %   200 %   225 % =/>

 

*Note: For each additional 5% increase in the percent of Bonus Plan Achievement
over 115%, the participant will receive an increase of 25% of the percentage of
the target bonus.

 

**Note: Any business segment with financial targets that are either negative or
under a million dollars will be treated outside the payout matrix above. The
payout methodology will be developed and agreed upon between the management team
and finance and must be approved by the Rexnord Management Compensation
Committee.

 

  •  

Financial Factor Calculation Example:

 

     % of
Financial
Factor
weighting     %
Achieved*     Payment via
Payout Slope     Weighted
Payout  

EBITDA

   50 %   110 %   125 %   62.5 %

Divisional Cash Flow

   50 %   97 %   85 %   42.5 %

Financial Factor Total = 105.0%

 

 

*Note: Interpolation will be used for performance levels between each listed
percent of target achieved.

 

  •  

Payout Pool – The payout pool will be established by calculating all the
eligible employees target bonus amounts multiplied by the year-end financial
results. Once the eligible payout pool is established, the AIP’s will be graded
and applied against the financial pool. No pool should exceed 100% of the
calculated financial results for that business group without prior approval from
the CEO. The pool will be calculated at the highest business unit segment
(example: at BCG level) and will be reviewed and approved by the appropriate
business segment leader.

 

Year End
Base Salary

(as of
3/31/XX)

   Individual
Target
Bonus %     Eligible Earnings    Financial
Factor     Eligible Payout
Pool    Estimated
AIP %’s     Estimated
AIP Payouts

$115,000

   15 %   $ 17,250    105 %   $ 18,112.5    97 %   $ 17,569.13

$90,000

   10 %   $ 9,000    105 %   $ 9,450    105 %   $ 9,993.37

$145,000

   25 %   $ 36,250    105 %   $ 38,062.5    100 %   $ 38,062.5       
Total Payout Pool =      $ 65,625      $ 65,625

Personal Performance Factor

 

  •  

Based on Individual Annual Improvement Priorities (AIP’s)

 

  •  

Reinforce Cross-Functional / Business Teamwork

 

  •  

Differentiate for Performance among team/MIC Participants

 

51



--------------------------------------------------------------------------------

  •  

Range

0-------------------------------------------—1.0-----------------------------------—1.5

Unacceptable                                     Meets
Expectations                                     Outstanding

 

  •  

Focus—generally no more than five (5) personal objectives which:

 

  •  

Generally Tie to Strategy Deployment Objectives

 

  •  

Are Aggressive

 

  •  

Are Measurable

 

  •  

Are Critical to Business Success

 

  •  

Annual Payout Calculation Example:

 

Year End Base Salary

(as of 3/31/XX)

   Individual Target Bonus
%   Eligible
Earnings    Financial
Factor   Personal
Performance
Factor (AIP’s)    Bonus
Payout

$ 115,000

   15%   $17,250    105%   1.15    $20,829

Plan Guidelines:

 

  •  

The Compensation Committee of the Board of Directors reviews and approves
year-end financial results and aggregate final plan payments

 

  •  

The Rexnord Management Compensation Committee is designated to administer the
plan including but not limited to:

 

  •  

Plan Participation

 

  •  

Plan Design & Continuation

 

  •  

Payout Calculations and Timing

 

  •  

Applying discretionary management judgment as appropriate based on specific
business situations or individual considerations

 

  •  

Plan participants must be employed by the company on the date of payment in
order to qualify for payout (normally June)

 

  •  

Exceptions due to retirement, disability, involuntary termination without cause,
or death will be at the sole discretion of the Rexnord Management Compensation
Committee

 

  •  

Partial Year participants will normally be eligible for a payment on a pro rata
amount calculated at a rate of 1/12 of the annual amount for each complete
calendar month

 

  •  

Where a promotion or transfer occurs during the Plan year, the individual will
receive a pro-rated award based on time and salary in the multiple assignments

 

  •  

Any alternative basis for calculation must be approved by the Rexnord Management
Compensation Committee

 

  •  

Each Plan Participant should receive written notification of the following plan
details at the beginning of each fiscal year:

 

  •  

Financial Factor “Mix”

 

  •  

Applicable EBITDA and Debt Reduction or Divisional Cash Flow Targets for the
level of the organization under which they will participate

 

  •  

% Weighting of EBITDA & Debt Reduction or Divisional Cash Flow in calculating
Financial Factor

 

  •  

Guidelines for Establishing Participant’s Annual Improvement Priorities

 

  •  

Bonus amounts under this plan are not considered earned and payable to the
participant until such amounts have been approved by the Rexnord Management
Compensation Committee.

 

  •  

The bonus will be paid as soon as practical after the fully audited annual
results of the Company have been announced (normally June). The bonus will be
paid in cash.

 

52



--------------------------------------------------------------------------------

  •  

The participant will be held liable for any personal tax due or other statutory
payments due on any part of the bonus. Bonus payments may be treated for
pensionable purposes in line with pension plan rules

 

  •  

Any “windfall” impacts, either adverse or positive, will be excluded from the
calculations. The decision of the Rexnord Management Compensation Committee as
to whether or not an item is categorized as “windfall” will be final.

Key Terms

The following are some important terms to know when reading about the MICP:

 

  •  

AIP’s (Annual Improvement Priorities) – Strategic Business Priorities set each
year by the executive management team and cascaded throughout the organization.

 

  •  

Company – Rexnord LLC and its subsidiaries

 

  •  

Eligible Wages – Annual Base Salary in effect on the last day of the plan year,
usually March 31st

 

  •  

EBITDA – For a given bonus fiscal year shall mean consolidated earnings before
interest, taxes, depreciation and amortization.

 

  •  

Divisional Cash Flow – As defined in the current financial reporting system.

 

  •  

On Time Delivery (OTD) – Number of lines shipped on time (to customer want date)
divided by number of lines shipped.

 

  •  

Payout Pool – The payout pool for each business is determined by the total sum
of eligible participant’s bonus payments at par multiplied by the actual
year-end financial results.

 

  •  

Pro-ration – For any employee who is in their position less than 12 consecutive
months their bonus award will be pro-rated accordingly. Pro-ration will consist
of calculating Eligible Wages times Target Incentive Percent, divided by 12,
multiplied by eligible months in position.

 

  •  

Rexnord Management Compensation Committee – Committee consisting of the Chief
Executive Officer, the Chief Financial Officer, VP Human Resources and the VP of
Compensation, Benefits & HRIS who is responsible for the day-to-day
administration of the plan.

 

  •  

Target Incentive Percent – The % of incentive award a participant is eligible to
earn each year. This target is based upon current market data and employee’s
position with the Company.

 

  •  

Rexnord Compensation Committee of the Board – The Compensation Committee
established by the Board of Directors of RBS Global, Inc.

 

53